Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2021 has been entered.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,4 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 4970807 (Anderie) in view of US 5815949 (Sessa).
Regarding claims 1,2,4 and 9-11, Anderie discloses an article of footwear comprising:

b)  An outsole (2) and a midsole (1), the outsole (2) having an upper surface and a lower surface, the outsole lower surface configured to engage with a surface on which the wearer is striding, the midsole (1) having a midsole lower surface that contacts the upper surface of the outsole, the midsole having a midsole through cavity (see cavity shown in figures 1-3) that receives a cushion (damping body – balls 5); 
d)  The cushion located in the midsole through cavity, the cushion comprising resilient balls (balls 5) located in a resilient matrix material (adhesive or binding agent filling the space between the balls and substantially surrounds each of the balls and holding the balls together, wherein the combination forms the damping element in the shape of the cavity; see col. 4, lines 13-55).  
The article of footwear as taught by Anderie lacks teaching the midsole through cavity comprising a recessed perimeter lip adapted to receive a cavity cover.
Sessa teaches a cover (transparent window 18,20) with marginal portions (44,46) received in a recessed perimeter lip (shoulders38,40) of the cavity (52,54) to function as a mounting surface for the cover (see col. 3, line 13-32).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the article of footwear as taught above with the cover (transparent plate 27 taught by Anderie) with a marginal portion and the cavity having a recessed perimeter lip adapted to receive the cavity cover, as taught by Sessa, to provide a better bond between the cover and the cavity.

Regarding claim 9, see figure 3 which shows the balls in the cushion form only a single layer of balls (e.g. upper layer 51).  Upper layer 51 is only a single layer of balls as claimed.
.
Claims 8 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Anderie ‘807 in view of Sessa as applied to claim 1 above, and further in view of US 8316560 (Caron).
The article of footwear as taught by the combination above (see the rejection above) including the midsole having a lower portion (transparent plate 7) and the cavity open to the upper surface of the midsole [see figure 1 wherein the balls of the cushion are placed between the plate 7 and the upper surface of the midsole (i.e. top of the cavity 4)] except for the lower portion (transparent plate 7) located between the cushion and the outsole.  Caron teaching placing the lower portion (transparent plate 58) between the cushion in the midsole and the outsole (see figure 4) so that the lower portion is spaced from the outer surface of the outsole to avoid abrasion wear due to contact with the ground or floor.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the lower portion (7) to be located between the cushion and the outsole of the footwear as taught above, in view of the teachings of Caron, to protect the lower portion from wear.
Regarding the “balls in the cushion for only a single layer of balls”, see figure 3 of Anderie which shows the balls in the cushion form only a single layer of balls (e.g. upper layer 51).  Upper layer 51 is only a single layer of balls as claimed.
Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 
The Hottinger in view of Ferniani rejection has been withdrawn in view of applicant’s amendment and therefore arguments directed to them are now moot.
Applicant argues the prior art Sessa don’t teach at least one cavity comprising a recessed perimeter lip adapted to receive a cavity cover.
To the contrary, Sessa teaches a cover (transparent window 18,20) with marginal portions (44,46) received in a recessed perimeter lip (shoulders38,40) of the cavity (52,54) to function as a mounting surface for the cover (see col. 3, line 13-32).  
Regarding claims 9 and 14, applicant argues none of the prior art form only a single layer of balls.
In response, the upper layer 51 as taught by Anderie is only a single layer of balls.  The claims do not exclude other layers being claimed.  Therefore, even though Anderie teaches another single layer of balls 52, there is only one upper layer of balls.
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art cited and not relied upon by the Examiner for the above rejections are considered to be pertinent in that the references cited are considered to be the nearest prior art to the subject matter defined in the claims as required by MPEP707.05.
Applicant is duly reminded that a complete response must satisfy the requirements of 37 C.F. R. 1.111, including: 
-“The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.” 
--“A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section.”
-Moreover, “The prompt development of a clear issue requires that the replies of the applicant meet the objections to and rejections of the claims.  Applicant should also specifically point out the support for any amendments made to the disclosure.  See MPEP 2163.06” MPEP 714.02.  The “disclosure” includes the claims, the specification and the drawings.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TED KAVANAUGH whose telephone number is (571) 272-4556.  The examiner can normally be reached on Monday-Thursday 8AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule a telephone interview, applicant is encouraged to call the examiner.  Normally telephone interviews can quickly be scheduled.  For other types of interviews, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ted Kavanaugh/
Primary Patent Examiner
Art Unit 3732
Tel: (571) 272-4556